DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 08/01/2022 Amendment.
Claims 1-6, 8-11, 13-24 are pending and examined.  Claims 7 and 12 have been cancelled.
The indicated allowability of previous claim 12 is withdrawn in view of the newly discovered reference to PGPub. 2016/0141014 to Lee.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
Claims 3-6 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites limitations “a decoding circuit suitable for generating a read data strobe signal by decoding a column address inputted from outside, during a read operation” on lines 2-3.  Specification does not clearly describe such feature.  
Specification describes, in paragraph [0042]:
“[0042] The decoding circuit 210 may generate signals for controlling an internal operation by decoding a command/address inputted from the memory controller 120. During a read operation, the decoding circuit 210 may generate a read command signal by decoding a column address ADD. The decoding circuit 210 may generate signals for controlling the read operation, i.e. the read data strobe signal RDQS by synchronizing the read command signal with a clock.”
Examiner is having difficulty to understand how a read command is generated by decoding a column address ADD.  
From Examiner’s understanding, terminal ADD in FIG. 2 of the present invention is used to input commands and addresses from the memory controller.  In common memory technology, a read command is generated from other inputted commands, such as CAS, RAS and WE at terminal(s) ADD.  The read strobe signal is then generated by synchronizing the read command with a clock.  Column address is not known for generating read command.
Same rejection applied to claim 24, lines 3-4.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,468,386 to Sato et al. (hereafter Sato) in view of PGPub. 2016/0141014 to Lee et al. (hereafter Lee) with/without support from 8,717,839 to Yokou et al. (hereafter Yokou).
Regarding independent claim 1, Sato teaches an integrated circuit chip comprising: 
a first through electrode (FIG. 4: TSV 402 of TSV unit 406) and a second through electrode (FIG. 4: TSV 402 of TSV unit 408) formed through the integrated circuit chip; 
a transmission circuit (FIG. 4: switch 450 of TSV unit 406) suitable for selecting one of signals transmitted through the first and second through electrodes, respectively, and transmitting the selected signal to an inherent data line (see FIG. 2 and 5:15-25), in response to a selection signal (FIG. 4: output of selection circuit 470 of TSV unit 406); and 
a selection signal generation circuit suitable for generating the selection signal by toggling the selection signal during a test operation (because selection lines 416 and 418 are set to active level when TSV unit 406 is tested, selection line 418 is then set to inactive level for the next TSV unit 408 get tested; the toggling of signal on selection line 418 cause the output of selection circuit 470 of TSV unit 406 toggling, see 8:10-59),
wherein the transmission circuit comprises:
a selector suitable for selecting one of the signals transmitted through the first and second through electrodes, respective, in response to the selection signal (FIG. 4: switch 450 of TSV unit 406 for selecting one of the signals transmitted through first TSV 402 of TSV unit 406 or second TSV 402 of TSV unit 408); and

Sato does not teach the strikethrough limitations.
Lee teaches a read driver suitable for transmitting the selected signal to the data line in response to the read data strobe signal (FIG. 3: read data driving circuit 243 for transmitting data from TSV01 to data line MIO_EVEN/MIO_ODD in response to read data strobe signals RDSTRBP_QSR and RDSTRBP_QSF).
Since Sato and Lee are both from the same field of endeavor, the purpose disclosed by Lee would have been recognized in the pertinent art of Sato.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a read driver as suggested in Lee to the output of switch 450 of Sato in order to strengthening and synchronizing the transmitted data. 
Regarding dependent claim 2, Sato teaches wherein, during a normal operation, the selection signal generation circuit activated or deactivated the selection signal based on repair information (FIG. 3: registers 310(Y1)-310(Y4) and 310(X1)-310(X7) for generating selection signal(s) during normal operation, see 6:25-36).
Regarding dependent claim 9, Sato teaches wherein the integrated circuit chip comprises an inherent base die of a high bandwidth memory (HBM) (see HBM stacking chips, see 1:23-30; also see FIG. 2 of Yokou for support of base chip IP).

Claims 8, 10-11, 13, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Lee in view of Yokou.
Sato teach, as applied in prior rejection of claim 1, all claimed matter except further limitation(s) set forth in the following claim(s). 
Regarding dependent claim 8, Yokou teaches a first latch unit and a second latch unit coupled to the first and second through electrodes, respectively, and suitable for storing data having different logic levels during the test operation (FIG. 6: latches 100a-100e, each coupled to a corresponding TSV and storing different logic levels during test operation for identifying defective TSV, see 4:55-62).
Since Sato and Yokou are both from the same field of endeavor, the purpose disclosed by Yokou would have been recognized in the pertinent art of Sato.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that in order to proceed with the relieving process (i.e. replacing defective TSV by adjacent TSV) as suggested in Sato, defective TSV is needed to identified first as suggested in Yokou using latches.
Regarding independent claim 10, Sato teaches an integrated circuit chip (the master/base/interface chip) comprising: 
a first data node and a second data node (FIG. 4: nodes N 452 and D 454, respectively); 

a transmission circuit (FIG. 4: switch 450 of TSV unit 406) suitable for alternately transmitting the data through first and second electrodes to the first data node in response to a selection signal, during a test operation (because selection lines 416 and 418 are set to active level when TSV unit 406 is tested, selection line 418 is then set to inactive level for the next TSV unit 408 get tested; the toggling of signal on selection line 418 cause the output of selection circuit 470 of TSV unit 406 toggling, see 8:10-59),
wherein the transmission circuit comprises:
a selector suitable for selecting one of the data transmitted through the first and second through electrodes in response to the selection signal (FIG. 4: switch 450 of TSV unit 406 for selecting one of the signals transmitted through first TSV 402 of TSV unit 406 or second TSV 402 of TSV unit 408); and

Sato teaches the transmitting data are data through the electrodes instead of data stored in the first and second latches.  Sato also does not teach the strike through limitation(s).
Yokou teaches a master/base/interface chip comprising first latch unit and a second latch unit coupled to the first and second through electrodes, respectively, and suitable for storing data having different logic levels during the test operation (FIG. 6: latches 100a-100e, each coupled to a corresponding TSV and storing different logic levels during test operation for identifying defective TSV, see 4:55-62).
Lee teaches a master/base/interface chip comprising read driver suitable for transmitting the selected signal to the data line in response to the read data strobe signal (FIG. 3: read data driving circuit 243 for transmitting data from TSV01 to data line MIO_EVEN/MIO_ODD in response to read data strobe signals RDSTRBP_QSR and RDSTRBP_QSF).
Since Sato, Yokou  and Lee are all from the same field of endeavor, the purpose disclosed by Yokou and Lee would have been recognized in the pertinent art of Sato.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to:
realize that in order to proceed with the relieving process (i.e. replacing defective TSV by adjacent TSV) as suggested in Sato, defective TSV is needed to identified first as suggested in Yokou using latches
add a read driver as suggested in Lee to the output of switch 450 of Sato in order to strengthening and synchronizing the transmitted data. 
Regarding dependent claim 11, Yokou teaches wherein during the test operation, data having different logic levels are inputted through the first and second data nodes and stored in the first and second latch circuits (FIG. 6: latches 100a-100e, each coupled to a corresponding TSV and storing different logic levels during test operation for identifying defective TSV, see 4:55-62).
Regarding dependent claim 13, Yokou further teaches a selection signal generation circuit suitable for generating the selection signal based on repair information during a normal operation (FIG. 3: registers 310(Y1)-310(Y4) and 310(X1)-310(X7) for generating selection signal(s) during normal operation, see 6:25-36), and toggling the selection signal using a read data strobe signal during the test operation (see claim 10).
Regarding independent claim 15, Sato teaches a memory device comprising: 
an inherent first integrated circuit chip (inherent base integrated circuit chip within the HBM stacking chips, 1:23-30; also see FIG. 2 of Yokou for support of base chip IP); and 
a plurality of second integrated circuit chips stacked over the first integrated circuit chip (other integrated circuit chips within HBM stacking chips, see FIG. 2 of Yokou for support), wherein the first and second integrated circuit chips transmit/receive data through a plurality of through electrodes formed through the first and second integrated circuit chips (other integrated circuit chips within HBM stacking chips, see FIG. 2 of Yokou for support), 
wherein the first integrated circuit chip comprises: 
a transmission circuit suitable (FIG. 4: switch 450 of TSV unit 406) for selecting one of data transmitted through a first through electrode and a second through electrode among the plurality of through electrodes and transmitting the selected data to an inherent data line (see FIG. 2 and 5:15-25), in response to a selection signal (FIG. 4: output of selection circuit 470 of TSV unit 406); and 
a selection signal generation circuit suitable for generating the selection signal by toggling the selection signal, during a test operation (because selection lines 416 and 418 are set to active level when TSV unit 406 is tested, selection line 418 is then set to inactive level for the next TSV unit 408 get tested; the toggling of signal on selection line 418 cause the output of selection circuit 470 of TSV unit 406 toggling, see 8:10-59),
wherein the transmission circuit comprises:
a selector suitable for selecting one of the data transmitted through the first and second through electrodes in response to the selection signal (FIG. 4: switch 450 of TSV unit 406 for selecting one of the signals transmitted through first TSV 402 of TSV unit 406 or second TSV 402 of TSV unit 408); and

Sato teaches the transmitting data are data through the electrodes instead of data stored in the first and second latches [during a test operation].  Sato also does not teach the strike through limitation(s).
Yokou teaches a master/base/interface chip comprising first latch unit and a second latch unit coupled to the first and second through electrodes, respectively, and suitable for storing data having different logic levels during the test operation (FIG. 6: latches 100a-100e, each coupled to a corresponding TSV and storing different logic levels during test operation for identifying defective TSV, see 4:55-62).
Lee teaches a master/base/interface chip comprising read driver suitable for transmitting the selected signal to the data line in response to the read data strobe signal (FIG. 3: read data driving circuit 243 for transmitting data from TSV01 to data line MIO_EVEN/MIO_ODD in response to read data strobe signals RDSTRBP_QSR and RDSTRBP_QSF).
Since Sato, Yokou  and Lee are all from the same field of endeavor, the purpose disclosed by Yokou and Lee would have been recognized in the pertinent art of Sato.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to:
realize that in order to proceed with the relieving process (i.e. replacing defective TSV by adjacent TSV) as suggested in Sato, defective TSV is needed to identified first as suggested in Yokou using latches
add a read driver as suggested in Lee to the output of switch 450 of Sato in order to strengthening and synchronizing the transmitted data. 
Regarding dependent claim 16, Sato teaches wherein during a normal operation, the selection signal generation circuit activates or deactivates the selection signal based on repair information (FIG. 3: registers 310(Y1)-310(Y4) and 310(X1)-310(X7) for generating selection signal(s) during normal operation, see 6:25-36).
Regarding dependent claim 17, Sato teaches wherein the repair information indicates whether a defect is present in the first through electrode (via information latched in the registers).
Regarding dependent claim 19, see rejection applied to claim 8 above.

Response to Arguments
The indicated allowability of previous claim 12 is withdrawn in view of the newly discovered reference to Lee.  Rejections based on the newly cited reference(s) as stated above.

Allowable Subject Matter
Claims 14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-23 are allowed.
The following is a statement of reasons for the indication of allowance:
	The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations.  Sato, Lee and Yokou, taken individually or in combination, do not teach the claimed invention having the following limitation(s), in combination with the remaining claimed limitations.
With respect to dependent claim 14: wherein the selection signal generation circuit comprises: a first NAND gate suitable for receiving a repair information signal and a test mode signal and performing a NAND operation on the received signals; a second NAND gate suitable for receiving a divided signal of the read data strobe signal and an inverted signal of the repair information signal and performing a NAND operation on the received signals; and a third NAND gate suitable for receiving output signals of the first and second NAND gates, and generating the selection signal by performing a NAND operation on the received signals.
With respect to dependent claims 18: wherein the selection signal generation circuit comprises: a first NAND gate suitable for receiving a repair information signal and a test mode signal and performing a NAND operation on the received signals; a second NAND gate suitable for receiving a divided signal of a read data strobe signal and an inverted signal of the repair information signal and performing a NAND operation on the received signals; and a third NAND gate suitable for receiving output signals of the first and second NAND gates, and generating the selection signal by performing a NAND operation on the received signals.
With respect to independent claim 21: generating a toggling signal based on a read data strobe signal; … and during the wafer level test, generating the test signal by outputting the logic levels of the two latch circuits in response to the toggling signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 1, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        

/Richard Elms/Supervisory Patent Examiner, Art Unit 2824